I think it but reasonable to grant the leave prayed; but surely it must be granted upon payment of the cost incurred by the copies of the amended bill which issued, and were served on persons whom they now chose to consider as strangers to the bill at that time. This was their own act; and although they may eventually succeed in the cause, yet it would be very reasonable to make the defendants pay the costs of those copies. I am clearly of opinion they must pay all costs which have arisen in consequence of the omission they now wish to amend, by making the same persons defendants.
By the Court: The complainants must pay the costs of the copies which issued improperly against the persons now prayed to be parties; but no attorney's fee.
(631)